UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4936


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TOWANA LAVONE SCOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     William L. Osteen,
Senior District Judge. (1:07-cr-00086-WLO)


Submitted:    March 20, 2009                 Decided:   April 9, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte,
North Carolina, for Appellant.   David P. Folmar, Jr., Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Towana Lavone Scott pled guilty pursuant to a plea

agreement to distribution of crack cocaine in violation of 18

U.S.C. § 841(a)(1), (b)(1)(B) (2006).                   She received a sentence

of 262 months’ imprisonment, followed by eight years’ supervised

release.     Scott’s appellate counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but arguing that Scott’s

sentence should be vacated and remanded for resentencing based

on    Amendment   706,   which    lowered        the   offense    levels   for    drug

offenses involving crack cocaine.                   U.S. Sentencing Guidelines

Manual (“USSG”) § 2D1.1(c) (2007 & Supp. 2008); USSG App. C

Amend. 706.        Additionally, Scott filed a pro se supplemental

brief, arguing that the district court failed to establish that

a factual basis existed for her guilty plea and failed to inform

her of her constitutional rights, and that the medication she

was    taking     at   the   time      of       sentencing     rendered    her    plea

involuntary.      We affirm.

            We    find   that    the   district        court   complied    with    the

requirements of Fed. R. Crim. P. 11 when it accepted Scott’s

guilty plea, ensuring that the plea was knowing and voluntary,

that Scott understood the rights she was giving up by pleading

guilty and the sentence she faced, and that she committed the

offense to which she was pleading guilty.                    See Fed. R. Crim. P.

                                            2
11(b).     Though the district court did not specifically refer to

the factual basis of the plea, its adoption of the presentence

report,       which   explicitly        detailed       the      offense       conduct,      was

sufficient to establish a factual basis for Scott’s guilty plea.

See United States v. Martinez, 277 F.3d 517, 531-32 (4th Cir.

2002) (finding factual basis for plea where court had adopted

presentence report containing facts supporting charged offenses)

              We review Scott’s sentence for reasonableness under a

deferential        abuse    of    discretion         standard.          Gall     v.    United

States, 128 S. Ct. 586, 591 (2007).                        We may presume a sentence

within    a    properly      calculated        guideline        range     is   reasonable.

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                 As

the   district        court       correctly         calculated        Scott’s         advisory

guideline range, adequately considered the 18 U.S.C. § 3553(a)

(2006)    factors,     and       sentenced         Scott   at   the     low    end     of   the

advisory       guidelines     range,      we       find    Scott’s      sentence       to   be

reasonable.

               Scott contends that because she was sentenced prior to

enactment of Amendment 706 to the guidelines, which lowered the

offense levels for drug offenses involving crack cocaine, she is

eligible      to   benefit       from   the    retroactive        application          of   the

amendment.         See USSG App. C Amend. 706.                     However, as Scott

failed to raise this issue before the district court, it is not

properly before us on appeal.                  See United States v. Brewer, 520

                                               3
F.3d 367, 373 (4th Cir. 2008) (“It is, however, for the district

court to first assess whether and to what extent [a] sentence

may be . . . affected [by Amendment 706].”).                         Accordingly, we

decline to address this issue, “without prejudice to [Scott’s]

right    to   pursue      such    relief      in   the    sentencing    court.”       Id.

(footnote omitted).

              After      reviewing      the    remaining      arguments     raised    in

Scott’s pro se supplemental brief, we find them to be without

merit.      In accordance with Anders, we have reviewed the record

in   this     case    and     found     no    meritorious      issues     for   appeal.

Accordingly, we affirm Scott’s conviction and sentence.

              This    court      requires      that      counsel   inform   Scott,     in

writing,      of   the    right    to   petition      the    Supreme    Court    of   the

United States for further review.                        If Scott requests that a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on Scott.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                              4